ORDER
PER CURIAM.
Movant Robert Skaggs appeals from the judgment denying his Rule 24.035 motion for post-conviction relief after a hearing. We have reviewed the briefs of the parties and the record on appeal and conclude the *525trial court’s determination is not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).